                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDDIE L. YOUNG,                                   Case No. 11-cv-01083-SBA (RMI)
                                   8                    Plaintiff,
                                                                                           ORDER AND WRIT OF HABEAS
                                   9             v.                                        CORPUS AD TESTIFICANDUM
                                  10     C. J. CHAPMAN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  14   Testificandum for the person of EDDIE L. YOUNG, CDCR No. H-72370, presently in custody

                                  15   at California State Prison, Sacramento, as the presence of said witness will be necessary at

                                  16   proceedings in the above-entitled cause and thereafter as may be required.

                                  17   Dated: January 25, 2019

                                  18
                                  19
                                                                                                    ROBERT M. ILLMAN
                                  20                                                                United States Magistrate Judge
                                  21   TO:    Warden, California State Prison, Sacramento
                                  22   GREETINGS
                                  23   WE COMMAND that you have and produce the body of EDDIE L. YOUNG, CDCR No.
                                  24
                                       H-72370, in your custody in the hereinabove-mentioned institution, before the United States
                                  25
                                       District Court in Courtroom D of the Federal Courthouse at 450 Golden Gate Avenue in San
                                  26
                                       Francisco at 10:00 a.m. on April 23, 2019, in order that said prisoner may then and there
                                  27

                                  28   participate in the SETTLEMENT CONFERENCE in the matter of Young v. Chapman, et al, and
                                       at the termination of said hearing return him forthwith to said hereinabove-mentioned institution,
                                   1

                                   2   or abide by such order of the above-entitled Court as shall thereafter be made concerning the

                                   3   custody of said prisoner, and further to produce said prisoner at all times necessary until the

                                   4   termination of the proceedings for which his testimony is required in this Court.
                                   5
                                       Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District Court for
                                   6
                                       the Northern District of California.
                                   7

                                   8   Dated: January 25, 2019
                                                                                     SUSAN Y. SOONG
                                   9                                                 CLERK, UNITED STATES DISTRICT COURT

                                  10                                                 By: Linn Van Meter
                                                                                     Administrative Law Clerk
                                  11

                                  12
Northern District of California




                                                                                                           ISTRIC
                                                                                                       ES D
 United States District Court




                                                                                                      T          TC
                                  13
                                                                                                    TA




                                                                                                                                           O
                                                                                               S




                                                                                                                                            U
                                  14
                                                                                              ED




                                                                                                                                             RT
                                       Dated: January 25, 2019                       _____________________________
                                                                                          UNIT




                                  15                                                 ROBERT M. ILLMAN
                                                                                     United States Magistrate Judge




                                                                                                                                                    R NIA
                                  16

                                  17                                                                                                    llman
                                                                                          NO




                                                                                                                       ob   er t M. I


                                                                                                                                                    FO
                                                                                                            J u d ge R
                                  18
                                                                                             RT




                                                                                                   ER                                           LI
                                                                                              H




                                                                                                                                            A
                                  19
                                                                                                        N                                       C
                                                                                                                           F
                                                                                                             D IS T IC T O
                                  20                                                                               R
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
